Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 3/29/22, with respect to the rejection(s) of claim(s) 1-56,8 and 11-14 under Oren (US 9446801) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oren in combination with Dennehy (US 4836735).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 (and therefore all the non cancelled claims) recites the limitation "the transport vehicle" in line 7 in both claims and “the container support assemblies” in line 7, those terms are introduced to both claims after line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren (US 9446801) in view of Dennehy (US 4836735). Regarding claim 1 and 11, Oren discloses a container trailer comprising:  
a base structure (12) having a pair of longitudinal members (16,14,12) extending the length of the trailer, each  longitudinal member forming a continuous beam with a front end having a connection (36) configured for a tow vehicle, a first horizontal portion (16), a second horizontal portion (14) extending from the first horizontal portion and terminated at a rear end opposite the front end;
a first container support assembly (16) including: 
one or more first corner nesting supports (66,68,70,72); and 
one or more first lateral support arms (62,64), wherein the one or more first lateral support arms are configured to support a full bulk material shipping container; and 
a second container support assembly(14) including: 
one or more second corner nesting supports (54,56,58,60); and 
one or more second lateral support arms (50,62), 
wherein the one or more second lateral support arms are configured to break –{{wherein under the broadest reasonable interpretation, one can say that the second lateral arms would break when a load that exceeds the weight capacity of the arms, also as mentioned above in the indefinite rejection, there is no information stating how the arms break}}--when a full bulk material shipping container is positioned on the second container support assembly.
	Oren does not mention about the pair of longitudinal members with a curved portion.
However, Dennehy discloses, a trailer chassis with a base structure (3) having a pair of longitudinally members (13,11) extending the length of the trailer, each longitudinal member forming a continuous beam  with a front end having a connection (see figure 2A) configured to tow vehicle (20), a curved portion (see figure 1, 2A,2B), wherein the curved portion enables the connection to the tow vehicle to be higher than a container support assembly (see figures 2A and 2B) such that shipping containers are transported lower to the ground. It would have been obvious for one of ordinary skill in the art to modify Oren by having a curved area instead of a squared area, in order to provide a different variation of a trailer that would need further strength in the frame as the curved area provides more rigidity, or simply to have a variation that might fit some users better than others. The combination of Oren and Dennehy can be seen as a known work in one field of endeavor which may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Regarding claims 2 and 12, wherein the first container support assembly is positioned at a center of the base structure along a longitudinal axis of the base structure (see figure 1).
Regarding claims 3 and 13, wherein the second container support assembly is positioned at a rear of the base structure along a longitudinal axis of the base structure (see figure 1).
Regarding claims 4 and 14, wherein the second container support assembly is positioned above a wheelset of the base structure (see figure 1).
Regarding claim 5, wherein the one or more first lateral support arms are each connected to the base structure and to one of the one or more first corner nesting supports (see figure 2).
Regarding claim 8, wherein the one or more second lateral support arms are each connected to the base structure and to one of the one or more second corner nesting supports (see figure 2).

Claim 6,9,10,15,17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren and Dennehy as applied to claim1 and 11 above, and further in view of Verros (US 4311322). Regarding claim 6 and 15, Oren and Dennehy do not mention angled support arms. However, Verros discloses an outrigger assembly for a trailer comprising: an outrigger (32) with angle support arms (74,76) attached to the outrigger. It would have been obvious for one of ordinary skill in the art to add angled support arms onto the first container support assembly that connect to the first lateral support arms, in order to further strengthen the first lateral support arms, so as to be able to support the heavy load.
Regarding claims 9,10,17 and 18, wherein Oren and Dennehy do not mention where the arm would break and the threshold weight. However, one of ordinary skill in the art would understand that the second lateral support arms would probably break at the connection point to the base structure, as it is the weakest point of connection to the base structure (it probably is welded to the bae structure making it the point of break); wherein it would be obvious for one of ordinary skill in the art that the maximum weight would be determined through testing and repetition, wherein the lateral support arms can be made to withstand an specific weight by design and testing, which means that, it would have been obvious for one of ordinary skill in the art to modify Oren to have a second lateral support arm that breaks at specific weights, in order to provide a threshold weight for the arms, or as a design choice.



Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618